Case:18-18187-MER Doc#:26 Filed:11/19/18       Entered:11/19/18 10:32:11 Page1 of 1
                IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE DISTRICT OF COLORADO
                     The Honorable Michael E. Romero

 In re:
                                           Case No. 18-18187 MER
 RICHARD R. BEAM
                                           Chapter 13
     Debtor.

                                      ORDER

    THIS MATTER comes before the Court on Debtor’s Confirmation Status Report,
filed with the Court on November 12, 2018. The Court, being advised in the
premises, ORDERS that:
1. Confirmation of all previously-filed Chapter 13 Plans is DENIED. All pending
   objections are deemed moot. Any party desiring to object to a future plan must
   file a new objection.
2. The confirmation hearing currently scheduled for November 26, 2018 is
   VACATED. The Court will conduct a non-evidentiary confirmation hearing on a
   trailing docket on Monday, January 07, 2019, at 1:30 p.m. in Courtroom C,
   U.S. Custom House, 721 19th Street, Denver, Colorado. Absent the entry of the
   order confirming the plan or rescheduling the hearing, Debtor’s counsel is
   required to appear at the confirmation hearing. If a telephonic appearance is
   allowed, the docket posted on the Court’s website will include the call-in
   information.
3. On or before December 3, 2018, the Debtor is ordered to file an amended
   Chapter 13 plan with a notice in substantial conformity with L.B.F. 3015-1.2 to
   the Chapter 13 Trustee, previous objectors, parties requesting notice, and
   any adversely affected parties, which notice establishes the deadline of
   December 19, 2018, for the filing of objections to confirmation. Failing to file
   the amended plan, notice and a certificate of service by the above date shall
   establish cause for dismissal of the within case.
4. If the confirmation involves a contested factual issue regarding presentation of
   evidence, the hearing will be used as a status and scheduling conference
   wherein the Court will set the appropriate dates and deadlines for an evidentiary
   hearing. If objections are filed to the amended plan, the Debtor shall file a
   Confirmation Status Report, pursuant to L.B.R. 3015(e). If no objections are
   received to the amended plan, the Debtor shall file a verification in compliance
   with L.B.R. 3015(e). Either a verification or a confirmation status report
   must be filed on or before December 31, 2018.


 Dated November 19, 2018                   BY THE COURT:


                                           _________________________
                                           Michael E. Romero, Chief Judge
                                           United States Bankruptcy Court
